Citation Nr: 0029496	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  89-02 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
lacunar infarctions, and other neurological disability based 
on VA treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and son.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1987 rating action of the RO denying 
service connection for Parkinson's disease and a seizure 
disorder as a result of VA medical or surgical treatment.  In 
a rating decision of January 1988, the RO denied service 
connection for Parkinson's disease, seizures and lacunar 
infarctions.  The statement of the case, dated in March 1988 
provided the law governing direct service connection as well 
as the law and regulations then governing benefits under 38 
U.S.C. § 351 (now 38 U.S.C.A § 1151).  In July 1988, the 
veteran, his wife and son appeared and gave testimony at a 
hearing at the RO, a transcript of which is of record.  
During the hearing, it appeared that the issues of direct 
service connection were withdrawn from appellate 
consideration.  In September 1989, the Board remanded this 
case for further development to include clarification as to 
whether the veteran was seeking direct service connection for 
Parkinson's disease, seizures, and lacunar infarctions as 
well as compensation benefits for neurological disorders as 
the result of VA medical treatment.  In a statement dated in 
October 1989, the veteran indicated that he was "claiming 
service connection for a seizure disorder and related 
problems, which are a direct result of my being given 
medication for Parkinson's disease from the VAMC in East 
Orange, from 1976 to 1986."  In view of this statement, the 
Board determined that the veteran intended to withdraw the 
issues of direct service connection from appellate 
consideration.  

In a rating decision of June 1991, the RO again denied 
compensation benefits for Parkinson's disease, a seizure 
disorder, and lacunar infarcts as a result of VA medical or 
surgical treatment.  The case was remanded administratively 
by the Board in March 1992 pending an appeal to the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) of the United States Court of Appeals for Veterans 
Claims (Court) decision in Gardner v. Derwinski, 1 Vet.App. 
584(1991).  In March 1997 the case was returned to the Board 
without further adjudication by the RO.  

In June 1997, the Board remanded this case to the RO for 
further development of the record, to include the 
determination of the veteran's current address, obtaining the 
name and address of a private physician who had treated the 
veteran, and the scheduling of a VA medical examination to 
determine the nature and etiology of the veteran's 
neurological disabilities.  The RO was unable to obtain the 
veteran's address and therefore could not obtain evidence 
from the private physician and could not schedule the veteran 
for the above VA medical examination.  

In February 1998 the Board determined that the veteran's 
claim for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a seizure disorder, lacunar 
infarctions, and other neurological disability based on VA 
treatment would be decided on the basis of the evidence of 
record as provided in 38 C.F.R. § 3.655(b) (2000).  The Board 
again remanded this case to the RO for a review of the record 
and a medical opinion by a VA neurologist.  Since the medical 
opinion provided by the VA neurologist who reviewed the 
claims folder was not fully responsive to the questions posed 
by the Board in this remand, the Board again remanded this 
case in September 1999 for a complete response by the VA 
neurologist.  The case is now again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1. The veteran was provided medications by the VA for 
Parkison's disease and other neurological disorders during 
the period from 1976 to 1991, and during this period he 
developed seizures and sustaineed lacunar infarcts.  

2. Medications provided by the VA during the period from 1976 
to 1991 did not result in the development of seizures, 
lacunar infarctions, or any other neurological disability.


CONCLUSION OF LAW

The requirements for a grant of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
seizure disorder, lacunar infarctions, and other neurological 
disability based on VA treatment have not been met.  
38 U.S.C.A. § 1151, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.358, 3.655(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background  

VA clinical records reflect considerable outpatient treatment 
and periods of hospitalization beginning in the 1970s for 
neurological disabilities, including seizures, lacunar 
infarcts and a tremor in the right upper extremity generally 
assessed as due to Parkinson's disease.  Treatment included 
the use of Parlodel (Bromocriptine).  

Of record is a May 1987 statement from G.W. Belendiuk, M.D., 
who reported clinical impressions of a seizure disorder, 
Parkinson's disease or a variant of Parkinson's disease, 
multiple infarcts, dementia, encephalomacia, and a history of 
cerebral palsy.  In addition, the doctor said that the 
veteran's symptomatology could be explained on the basis of 
multiple lacunar strokes.  The doctor stated that he did not 
believe that the veteran had clear-cut evidence of 
Parkinson's disease.  He further noted that a tremor in the 
veteran's right hand did not respond to Parlodel and Sinemet 
after they were pushed to adequate levels, and that all 
further treatment of Parkinsonism should be abandoned.  
Doctor Belendiuk further stated that if the veteran did not 
have an underlying seizure disorder, then Tegretol should be 
discontinued.  

During a July 1988 hearing at the RO, the veteran's wife 
stated that the veteran was diagnosed and treated by the VA 
for Parkinson's disease in 1976.  She indicated that the 
veteran was treated with Parlodel for Parkinson's disease 
from 1976 to 1987 and he had begun to experience blackouts in 
1985.  She said that a private neurologist had examined the 
veteran and doubted if he ever had Parkinson's disease.  The 
veteran's son said that no VA physician ever explained the 
possible side effects of the medications which were 
prescribed to the veteran for his neurological disabilities.  
It was also said that the veteran ceased experiencing 
blackouts when the VA discontinued Parlodel.  

In February 1989, the veteran was hospitalized by the VA 
primarily for a vascular work-up of his left leg.  At the 
time of discharge from the hospital, the diagnoses included 
extrapyramidal syndrome.  During VA outpatient treatment in 
February 1990, it was noted that the veteran gave a history 
of not having a seizure in the 3 years since his medication 
for Parkinsonism had been discontinued.  The assessments 
included movement disorder and seizure disorder related to 
Parkinsonism medication.  During VA outpatient treatment in 
January 1991 it was noted that the veteran had been treated 
with Parlodel with "bad effects" and that he had 
extrapyramidal syndrome symptoms resembling Parkinsonism.  
During VA outpatient treatment in February 1991 the veteran 
reported that his tremors were worse with Sinemet.  The 
treating physician stated that it "was known to happen" and 
the Sinemet was discontinued.  

The record contains an Address Information Form (VA Form 
3443) dated in January 1997 in which the RO requested that 
the Post Master in Clifton, New Jersey furnish a correct 
address for the veteran.  (The record contains no response 
from the Postal Service in regard to this inquiry).  A Report 
of Contact (VA Form 119) dated in March 1997 indicates that 
the veteran's service representative did not have the 
veteran's current address or recent telephone number.  A VA 
Form 119, dated in August 1997 indicates that the veteran's 
service representative was unable to contact the veteran.  A 
VA Form 3443 was returned by the Postal Service in August 
1997 and revealed that the veteran had moved and that the 
forwarding time had expired.  

In the Board's February 1998 remand the RO was instructed to 
have the veteran's claims folder reviewed by a VA neurologist 
to determine if any medication prescribed by the VA for the 
veteran for the treatment of neurological symptoms from 1976 
to 1991, including, in particular Palodel, resulted in a 
seizure disorder, lacunar infarctions, or any other chronic 
neurological disability.  The reviewer was instructed to 
specifically comment on the adverse effects attributable to 
Parlodel and whether any adverse effects are demonstrable in 
the medical record pertaining to the veteran.  The examiner 
was to also comment as to whether the dosages prescribed 
and/or the duration of use of any VA prescribed medication 
caused any chronic neurological disorder the veteran is shown 
to have.  

Pursuant to the above Board remand, the veteran's claims 
folder was reviewed by a VA neurologist in March 1998 to 
determine whether any medication prescribed by the VA for 
treatment of the veteran's neurological symptoms from 1976 to 
1991, including in particular Parlodel, resulted in the 
development of a seizure disorder, lacunar infarctions, or 
any other chronic neurological disability.  After a review of 
the record and a recitation of the relevant medical history, 
the VA neurologist concluded, "that is not known yet and it 
can not be explained wholly on [the] basis of Parlodel 
therapy that was causing [the veteran's] neurological 
symptoms."  In December 1998, this VA neurologist provided 
essentially the same response.  

A VA Form 3443 was returned by the Postal Service in January 
1999 and indicated that the veteran was not at the address 
given.  

Since the VA neurologist who reviewed the veteran's claims 
folder in March and December 1998 did not provide a 
responsive answer to the questions posed, the case was again 
remanded by the Board in September 1999 in order to obtain a 
more detailed response to the medical questions asked in the 
earlier remand of February 1998.  In October 1999 the 
veteran's claims folder was again reviewed by the VA 
neurologist who had provided the earlier medical opinions of 
March 1998 and December 1998.  The doctor said, essentially, 
that it was apparent that the veteran's medication for 
Parkinson's disease, including Parlodel was not the cause of 
the veteran's seizures.  He went on to say that anti-
Parkinsonism medication very rarely cause seizures and that 
it was very unlikely that these medications would cause 
lacunar infarctions in the veteran's case.  The doctor also 
noted that the veteran's neurological medications given 
between 1976 and 1991 were Sinemet and Parlodel for 
Parkinson's disease, and Dilantin, Phenobarbital, and 
Tegretol for a seizure disorder.  The doctor said that these 
medications did not cause any strokes.  

II. Legal Analysis  

It is again noted that the veteran could not be contacted and 
scheduled for a current VA neurological examination because 
he failed to provide the VA with his current address.  It is 
further noted in this regard that, under the Provisions of 
38 C.F.R. § 3.655(b), when a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence.  In the instant case, the veteran's failure to 
report for an examination is due to the VA's inability to 
contact him, a failure for which the veteran is responsible 
since he is supposed to provide a current mailing address to 
the RO.  Accordingly, the veteran's claim for of compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
a seizure disorder, lacunar infarctions, and other 
neurological disability based on VA treatment will be decided 
on the basis of the evidence currently in the claims folder.  

The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for the pathology at issue was filed prior to 
October 1, 1997, negligence is not for consideration in this 
claim.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death was service connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

Review of the evidence of record in this case clearly shows 
that the veteran had received treatment during the period 
from the 1970s to 1991 for a tremor of the right upper 
extremity, generally assessed as due to Parkinson's disease, 
as well as seizures, and lacunar infarcts.  The record 
indicates that the VA prescribed Parlodel, Sinemet, 
Phenobarbital, Tegretol, and Dilantin.  The veteran and his 
representative have contended that one or all of these 
medications resulted in seizures, lacunar infarcts and 
related neurological disability.  

Some of the clinical evidence in the claims folder, in 
particular the May 1987 statement from Doctor Belendiuk, as 
well as the diagnosis of extrapyramidal syndrome following a 
VA hospitalization in February 1989 and notations in VA 
outpatient records in February 1990, January 1991 and 
February 1991, suggested a possible relationship between VA 
prescribed medications and the development of lacunar 
infarcts and seizures.  Accordingly, the Board had the 
veteran's claims folder reviewed by a VA neurologist in order 
to obtain an opinion regarding the relationship, if any, 
between the various medications provided by the VA and these 
disorders.  

In October 1999, the VA neurologist opined that the 
medications in question did not cause seizures and were 
unlikely to result in lacunar infarcts.  While the 
neurologist did not make any specific references to the 
dosage and duration of use of each particular medication 
prescribed by the VA, it is apparent that he had ascertained 
the dosage in his review of the record.

In view of the above, the Board concludes that the 
preponderance of the evidence of record in the claims folder 
does not show that the veteran's seizures, lacunar infarcts, 
and/or other neurological disabilities were caused by the 
medications provided by the VA for the treatment of 
Parkinson's disease and seizures from 1976 to 1991.  
Accordingly, entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
lacunar infarctions, and other neurological disability based 
on VA treatment is not warranted.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a seizure disorder, 
lacunar infarctions, and other neurological disability based 
on VA treatment is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 9 -


- 1 -


